6DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 12/07/2020 has been received and considered.
Claims 1, 3-7, 9, 11-13, 15 and 18-26 are pending.
EXAMINER’S AMENDMENT
2.	The application has been amended as follows: 
4. (Currently Amended) The computing system of claim 1 wherein the instructions cause the computing system generate a limited lifetime certificate for the user, as a part of the artifact.

Allowable Subject Matter
3.	Claims 1, 3-7, 9, 11-13, 15 and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record in combination with the Applicant’s amendments and arguments of 12/07/2020. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims. 
The prior art Balfanz (US 8,256,664) of record discloses a method for secure access to a web site using a client device without the need for login information. The prior art Bicer (US 2015/0032578) of record discloses an authentication method using a first identifier to a verification server and a second identifier to an electronic device where the identifiers correspond to the secured capability. The prior art Oberheide (US 2014/0245396) of record discloses a method for providing secondary-factor authentication with a third party application that can enroll a device application instance of a user into a secondary-factor authentication service. 

US 20130111208 A1 – Techniques for authentication using a mobile device using an embedded code.
US 20160212126 A1 – Secure identity authentication in an electronic transaction. 

However, the prior art fails to anticipate or render the following limitations: “communicate the QR code including the artifact that represents the password to the first client computing device” and “the request including the artifact and indicating the second client computing device scanned the QR code displayed on the first client computing device and including the artifact that represents the password obtained from the OR code” (as recited in claims 1 and 18) and “receiving, at a computing system, an enrollment request from a first client computing device that requests new device enrollment of a second client computing device on the computing system” (as recited in claim 9).
 

Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437                                                                                                                                                                                                        

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498